IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                           __________________

                             No. 95-20254
                         Conference Calendar
                          __________________

JOE R. WALKER,

                                        Plaintiff-Appellant,

versus

L.A. MASTERS, Dr.,

                                        Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-94-3503
                        - - - - - - - - - -
                           June 30, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Because no specified federal statute of limitations exists

for 42 U.S.C. § 1983 suits, federal courts borrow the forum

state's general or residual personal injury limitations period.

Rodriguez v. Holmes, 963 F.2d 799, 803 (5th Cir. 1992).       In

Texas, the applicable period is two years.     Id.   Federal courts

also apply the state's tolling provisions to statutory

limitations periods.     Id.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-20254
                                 -2-


     Although state law controls the limitations period for

§ 1983 claims, federal law determines when a cause of action

accrues.   Brummett v. Camble, 946 F.2d 1178, 1184 (5th Cir.

1991), cert. denied, 112 S. Ct. 2323 (1992).   Under the federal

standard, the statute of limitations begins to run from the

moment the plaintiff knows or has reason to know that he has been

injured and who has inflicted the injury.    Moore v. McDonald, 30

F.3d 616, 620-21 (5th Cir. 1994).

     Under the federal accrual standard, Joe R. Walker knew or

should have known of his alleged constitutional injuries and the

person responsible for it by May 5, 1991, when Masters modified

Walker's medical records to reflect a new medical classification

that reflected an ability by Walker to do field duty.   Walker's

attempts to change this modification or obtain an explanation

adequately demonstrates his awareness of his injury and the

person who was responsible for it.   Walker's ignorance of a

possible legal remedy did not toll the running of the limitations

period.    See Longoria v. Bay City, 779 F.2d 1136, 1139 (5th Cir.

1986).

     AFFIRMED.